Goolsby, Judge
(concurring):
I concur fully in the majority’s opinion; however, I have serious doubts concerning whether the circuit court had subject matter jurisdiction over the case once the parties agreed prior to trial that “[t]he Plaintiff [would] not record, execute or otherwise attempt to collect any judgment... obtained] against any one or more of the... defendants----”
Under Rule 58(a) of the South Carolina Rules of Civil Procedure, “[a] judgment is effective only when ... set forth and entered in the record.” Thus, if the parties agree in advance of a trial that any judgment against a defendant would not be entered on the record, and therefore would be ineffectual if obtained, how can there any longer be a justiciable controversy for the court to entertain? See Bayne v. Bass, 302 S.C. 208, 394 S.E. (2d) 726 (Ct. App. 1990) (a final decree becomes *10effective only when it has been delivered by the judge to the clerk of court for the clerk to file as the order in the case); 46 Am. Jr. (2d) Judgments § 158 at 418 (1969) (“[I]t is sometimes specifically provided by statute or rule of court that a judgment is ineffectual until it is entered ... and that a judgment is not rendered before it is reduced to a journal entry, or before it is put in writing and entered as a judgment.”). Where are the adverse legal interests necessary for a case or controversy? See Wallace v. City of York, 276 S.C. 693, 694, 281 S.E. (2d) 487, 488 (1981) (the function of a court is “to decide actual controversies injuriously affecting the rights of some party to the litigation.”); Power v. McNair, 255 S.C. 150, 177 S.E. (2d) 551 (1970) (the parties cannot by consent confer jurisdiction on the court to render a declaratory judgment); Babbitt v. United Farm Workers Nat. Union, 442 U.S. 289, 99 S. Ct. 2301, 60 L. Ed. (2d) 895 (1979) (the basic inquiry to determine whether there exists a case or controversy is whether conflicting contentions of the parties present a real controversy between parties having adverse legal interests).